UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7981



ANTHONY ATKINS,

                                            Plaintiff - Appellant,

          versus

MAGGIE WATKINS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-150-R)


Submitted:   May 16, 1996                   Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Anthony Atkins, Appellant Pro Se. Alexander Leonard Taylor, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Atkins v. Watkins, No. CA-95-150-R (W.D. Va. Nov. 29, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2